DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending. The amendment filed on 12/29/2020 has been entered. Claims 1-14 are withdrawn.
Claims 15-26 are under consideration.
Priority
This application claims the benefit of U.S. Provisional Patent Application No. 62/808,690, filed February 21, 2019, As such the effectively filed date for the instant application is filed February 21, 2019.
Withdrawn/Claim Objections/Necessitated by Amendment
Claim 15 objected to because of the following the claim depends from withdrawn claim 5 is withdrawn in view of applicants amendment to cancel claim 5.
Withdrawn/Claim Rejections - 35 USC §102/Necessitated by Amendment
Claims 15-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herron (US 2015/0329825, filed May 12, 2015) is withdrawn in view of applicants newly added claims 21-26.
Withdrawn/Claim Rejections - 35 USC § 103/Necessitated by Amendment
Claims 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Herron (US 2015/0329825, filed May 12, 2015) in view of Deutsch et al. (Journal of Materials Chemistry, 2010) as evidenced by Feaster (Circ Res, 117(12): 995-1000, 2015) is withdrawn in view of applicants newly added claims 21-26.
Claims 15, 17-20 rejected under 35 U.S.C. 103 as being unpatentable over Herron (US 2015/0329825, filed May 12, 2015) in view of Deutsch et al. (Journal of Materials Chemistry, 2010) as evidenced by Feaster (Circ Res, 117(12): 995-1000, 2015) as applied to claims 15-16 Liang (Circulation, 127(16): 1-29, 2013); Tveito (20190242879, filed February 1,2019) is withdrawn in view of applicants newly added claims 21-26.

New/Claim Rejections - 35 USC § 103/Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 15-16, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Herron (US 2015/0329825, filed May 12, 2015) in view of Deutsch et al. (Journal of Materials Chemistry, 2010), Huebsch (Scientific Reports, 6: 24726: 1-12, 2016) as evidenced by Feaster (Circ Res, 117(12): 995-1000, 2015).
Regarding claims 15-16, Herron teaches a method for preparing cardiomyocytes and determining the effect of test compound on said cell, said method comprising;
culturing cells on a flexible surface coated with extracellular matrix proteins under conditions such that cardiomyocytes are generated, wherein said cells are induced pluripotent cell cardiomyocytes, wherein said extracellular matrix proteins are provided by a matrigel coating and 
exposing a test compound to said cells and determining an effect of said test compound on said cells, wherein said test compound comprises a candidate therapeutic compound, wherein said effect is one or more cardiac electrophysiological functions selected from the group consisting of action potential duration (APD) (claims 1, 3, 17-20). Herron teaches culturing cells (e.g., induced pluripotent stem cell derived cardiomyocytes) on a flexible surface coated with extracellular matrix proteins under conditions such that the cells generate  a different context (e.g., without a flexible surface, without a surface coated with extracellular matrix proteins) [0017], Agents (e.g., antiarrhythmic agents) are contacted with the cells to determine the effect of the agent [0060].
Herron does not teach, wherein the monolayer of mature cardiomyocytes is aligned on the AFC-ECM.
However, before the instant effective filing date of the instant invention, Deutsch teaches isolation of amniotic fluid stem cells (AFS cells) from amniotic fluid, culturing the AFS cells in mesenchymal stem cell (MSC) expansion media, culturing the cells for a desired period of time (media was changed every 3-4 days), and then decellularizing the ECM. (p 8943, "Stem cell isolation and culture) and embodiments of decellularization process"; "2D studies"). Deutsch further teach that stem cells may be used to synthesize an ECM product in vitro for therapeutic application as a bioscaffold (p 8947, "Discussion" 1st paragraph).
Huebsch also teaches Micro-Heart Muscle (μHM) arrays, in which elongated muscle fibers are formed in an easily fabricated template, with as few as 2,000 iPS-CM per individual tissue. iPS-CM exhibit uniaxial contractility and alignment, robust sarcomere assembly, and reduced variability and hypersensitivity in drug responsiveness, compared to monolayers with the same cellular composition (abstract) (instant claim 21). Regarding claim 22, Huebsch teaches elongated muscle fibers are formed in an easily fabricated template, with as few as 2,000 iPS-CM per individual tissue (abstract).
Deutsch and Huebsch do not teach mature cadiomyocytes are characterized by rod shaped cells with distinct sarcomere structure.
However, before the instant effective filing date of the instant invention, Feaster teaches single hiPSC-CMs were cultured on thick mattress of undiluted Matrigel (“mattress hiPSC-CM”) and compared to hiPSC-CMs maintained on control substrate “control hiPSC-CM”). Compared more rod-shape morphology and significantly increased sarcomere length. Unlike control hiPSC-CM, mattress hiPSC-CMs display robust contractile responses to positive inotropic agents such as myofilament calcium sensitizers. The Matrigel mattress method enables the rapid generation of robustly contracting hiPSC-CMs and enhances maturation. This new method allows quantification of contractile performance at the single cell level, which should be valuable to disease modeling, drug discovery and preclinical cardiotoxicity testing (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hiPSC-CM monolayers cultured on matrigel such that cardiomyocytes are generated, and for testing a compound, comprising: exposing a test compound to said cells and determining an effect of said test compound on APD  as disclosed by Herron by using extracellular matrix derived from cells isolated in vitro from AFC-ECM stem cells to synthesize an ECM product in vitro for therapeutic application as a bioscaffold as disclosed by Deutsch/Huebsch and as evidenced by Feaster hiPSC-CM cultured on thick mattress of undiluted Matrigel are characterized by more rod-shape morphology and significantly increased sarcomere length.
One would have been motivated to substitute the matrigel by using AFC-ECM for inducing a greater amount of mineralized matrix and as evidenced by Feaster mattress hiPSC-CMs had more rod-shape morphology and significantly increased sarcomere length. One would have motivated for iPS-CM exhibit uniaxial contractility and alignment, robust sarcomere assembly, and reduced variability and hypersensitivity in drug responsiveness, compared to monolayers with the same cellular composition.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining hiPSC-CM on AFC-ECM with mature cardiomyocytes is aligned on the AFC-ECM and mature cadiomyocytes are 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed 12/29/2020, to the extent that they apply to the current rejection of record, have been fully considered but they are not persuasive.
Applicants argue Herron does not disclose all the limitations of claim 15, including at least the limitations requiring that the cardiomyocytes are cultured on an AFC-ECM and that they are rod-shaped cells with distinct sarcomere structure. Applicants’ arguments have been fully considered but are not persuasive.
In response, Feaster teaches single hiPSC-CMs were cultured on thick mattress of undiluted Matrigel (“mattress hiPSC-CM”) and compared to hiPSC-CMs maintained on control substrate “control hiPSC-CM”). Compared to control hiPSC-CM, mattress hiPSC-CMs had more rod-shape morphology and significantly increased sarcomere length. 
2)	Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herron (US 2015/0329825, filed May 12, 2015) in view of Deutsch et al. (Journal of Materials Chemistry, 2010) Huebsch (Scientific Reports, 6: 24726: 1-12, 2016) as evidenced by Feaster (Circ Res, 117(12): 995-1000, 2015) as applied to claims 15-16 above, and further in view of Liang (Circulation, 127(16): 1-29, 2013 previously cited ; Tveito (20190242879, filed February 1,2019, previously cited).
Moreover, Regarding claim 17, Herron teaches to further investigate whether PDMS+matrigel promotes the expression of other potassium currents, the effects of E4031 a selective blocker of the rapid component of the delayed rectifier potassium current (l.sub.Kr) on the spontaneous beating rate and calcium transient duration (CaTD.sub.80) of hiPSC-CM monolayers cultured on matrigel coated PDMS was compared to those cultured on 
Herron and Deutsch/Huebsch and Feaster do not teach, wherein the change in the electrophysiology of the mature cardiomyocytes is early after depolarization (EAD) or delayed after depolarization.
However, before the instant effective filing date of the instant application, Liang (Circulation, 127(16): 1-29, 2013) teaches drug screening in Human embryonic stem cell-derived cardiomyocytes (hESC-CMs) and the human ether-a-go-go-related gene (hERG) expressing human embryonic kidney (HEK293) cells were used as controls. Single cell PCR confirmed expression of all cardiac ion channels in patient-specific hiPSC-CMs as well as hESC-CMs, but not in HEK293 cells. Disease-specific hiPSC-CMs demonstrated increased susceptibility to known cardiotoxic drugs as measured by APD and quantification of drug-induced arrhythmias such as early after depolarizations (EADs) and delayed after depolarizations (DADs) (instant claims 17-20). Moreover, Tveito teaches a method for determining an effect of a drug on a mature cardiomyocyte (CM), the method comprising: (a) obtaining one or more first measurements of transmembrane voltage (V.sub.m) and/or one or more first measurements of intracellular calcium concentration (Ca.sub.i) in a control immature CM; (b) storing data representing said one or more first measurements of V.sub.m in vector v.sup.C and/or storing data representing said one or more first measurements of Ca.sub.i in vector c.sup.C; (c) contacting the immature CM with a composition comprising a sufficient amount of the drug to produce a drug-treated immature CM; (d) obtaining one or more second measurements of V.sub.m and/or one or more second measurements of Ca.sub.i in the drug-treated immature CM; (e) storing data representing said one or more second measurements of V.sub.m in vector v.sup.D and/or storing data representing said one or more second measurements of Ca.sub.i in vector c.sup.D; (f) inverting the data stored in v.sup.C and/or c.sup.C to update the value of one or more parameters in an immature base CM model, stored 
One would have been motivated to so to receive the expected benefit of the healthy and diseased individuals exhibit different susceptibilities to cardiotoxic drugs and that use of disease-specific hiPSC-CMs may predict adverse drug responses more accurately than standard hERG test or healthy control hiPSC-CM/hESC-CM screening assays (see Liang abstract).
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining hiPSC-CM on AFC-ECM with screening for Disease-specific hiPSC-CMs demonstrated increased susceptibility to known 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

3)	Claims 15, 23-26, are rejected under 35 U.S.C. 103 as being unpatentable over Herron (US 2015/0329825, filed May 12, 2015) in view of Deutsch (Journal of Materials Chemistry, 2010), Huebsch (Scientific Reports, 6: 24726: 1-12, 2016) as evidenced by Feaster (Circ Res, 117(12): 995-1000, 2015), as applied to claims 15-16, 21-22 above, and further in view of Alitalo (Cell, 19: 1053-1062, 1980).
The teachings of Herron and Deutsch/ Huebsch/Feaster apply here as indicated above.
Herron and Deutsch/ Huebsch/Feaster do not teach, wherein the AFC-ECM comprises laminin.
However, before the instant effective filing date of the instant application, Alitalo teaches epithelial cells from human post-partial amniotic membrane in primary culture secreted laminin and further secreted fibronectin (abstract) (instant claims 23, 25).
Regarding claims 24, 25, Applicants' specification indicates that laminin, collagen XVIII, agrin, biglycan, and periostin have compositional variability between amniotic fluid cell-derived ECM and a bone marrow cell-derived matrix (p18, Table 1), generally indicating that the claimed proteins presence or absence is associated with it being produced by AF cells. Applicants specification also provides no specificity about exactly what cells are used to produce the ECM, other than the cells are derived from amniotic fluid and they can be stem cells. Notably, in Example 1, where four amniotic fluid cell-derived ECMs are created, applicants only describe the cells as "aseptically isolated from amniotic fluid collected from full term birth (>37 weeks gestational age) from 4 donors..." (paragraph [ 112)]. The type of cell that  who teaches epithelial cells from human post-partial amniotic membrane in primary culture secreted laminin and further secreted fibronectin (abstract).
Accordingly, it would have been obvious for one of ordinary skill in the art to modify the flexible surface coated with extracellular matrix proteins under conditions such that the cells generate cardiomyocytes (e.g., mature cardiomyocytes) as disclosed by Herron and Deutsch/ Huebsch/Feaster by using laminin and fibronectin as disclosed by Alitalo.
One of ordinary skill in the art would have tried to substitute flexible surface coated with extracellular matrix proteins under conditions such that the cells generate cardiomyocytes for laminin and fibronectin with a predictable reasonable expectation of success because Deutsch also teaches AFS cell synthesized ECM showed a greater relative effect in 3D scaffolds in vitro and Alitalo who teaches epithelial cells from human post-partial amniotic membrane in primary culture secreted laminin and further secreted fibronectin.
Regarding wherein the isoform of collagen alpha-1 (XVIII) is isoform 2, or wherein the isoform of agrin is isoform 6 (instant claim 24) or wherein the AFC-ECM does not contain decorin, perlecan, or collagen (III) (instant claim 26, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants. See MPEP § 2212(v). Clear evidence that the AF cell-derived ECM of the cited prior art does not possess a critical characteristic that is possessed by the claimed AF cell-derived ECM would advance prosecution. Applicant is requested to specifically point out the support for any amendments made to the disclosure and arguments in response to this Office Action, including the claims. See MPEP §§ 714.02 and 2163.06. Applicant is also requested to refer to pages and line numbers in the as-filed specification. It is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENE K SGAGIAS whose telephone number is (571)272-3305.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R. SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632